Citation Nr: 0001916	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  98-17 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for chondromalacia of the 
left knee with arthritic changes, currently rated as 10 
percent disabling. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty in the United States Air 
Force from April 1964 to August 1967, with the record 
reflecting additional service in the Air Force Reserves 
through 1996.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in New Orleans, Louisiana, (hereinafter RO).


REMAND

The record reflects a January 1999 VA outpatient record that 
refers to treatment for a left knee disability was submitted 
to the Board in July 1999, within the 90-day period after 
notice of transfer of the case to the Board.  The veteran did 
not waive his right to have the RO review this evidence, 
which the Board finds pertinent to the issue on appeal.  
Accordingly, the RO upon remand will be requested to prepare 
a supplemental statement of the case that addresses this 
evidence.  38 C.F.R. § 20.1304(c) (1999).  In addition, as 
reference was made in the January 1999 outpatient record to 
follow up treatment in four months, the RO will be requested 
to obtain the records from such treatment, as well as any 
other pertinent recent treatment records.

For the reasons stated above, this case is REMANDED for the 
following development:

1.  The RO is to obtain any pertinent 
recent VA outpatient treatment reports 
that are not already of record.  The 
veteran and his representative are to be 
afforded the opportunity to submit 
additional medical evidence of treatment 
to the extent such records are not on 
file.  The veteran and his representative 
are free to request the RO's assistance 
as to records development, and should 
denote any VA medical treatment that the 
veteran had which might be pertinent and 
not already on file.  The veteran should 
be requested to assist in obtaining these 
records as necessary, and the claims file 
should contain documentation of the 
attempts made to obtain the records.  The 
veteran and his representative should 
also be informed of any negative results.  
38 C.F.R. § 3.159 (1999).

2.  Upon completion of the above, the RO 
should again review the record to 
determine whether an increased rating for 
the left knee disability is in order.  
Should the determination remain adverse 
to the appellant in any manner, the RO is 
to prepare a supplemental statement of 
the case that addresses the January 1999 
VA outpatient treatment report of record 
and any other records obtained as a 
result of the development requested 
above.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


